Citation Nr: 0510264	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-02 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for photophobia as a 
result of exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer due to 
radiation exposure.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of radiation exposure to include alcohol 
dependency, bone trouble, back, hips, shoulders, and loss of 
teeth, productivity and reality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
chronic obstructive pulmonary disease (COPD), photophobia and 
skin cancer due to ionizing radiation and denied reopening a 
claim for residuals of radiation exposure, including alcohol 
dependency, bone trouble, back, hips, shoulders, and loss of 
teeth, productivity and reality.  A Notice of Disagreement 
was subsequently received in April 1999.  A Statement of the 
Case was issued in February 2003, and a timely appeal was 
received later that same month as to all issues.  A 
Supplemental Statement of the Case was issued in June 2004.

A hearing was scheduled before the Board on the veteran's 
appeal but the veteran cancelled the hearing.  

The issues of service connection for a respiratory condition 
and photophobia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran is 
currently diagnosed to have skin cancer.

2.  In November 1996, the RO denied the veteran service 
connection for alcohol dependency, bone troubles, back, hips, 
shoulders, and loss to teeth, productivity and reality as a 
result of exposure to ionizing radiation, and subsequently in 
January 1997 and July 1997, the RO denied the veteran's 
attempts to reopen this claim.  The veteran did not perfect 
an appeal as to these decisions, and they are final.

3.  Although some of the evidence received since July 1997 
related to the veteran's claim for service connection for 
residuals from radiation exposure, to include alcohol 
dependency, bone troubles, back, hips, shoulders, and loss of 
teeth, productivity and reality is new, it is not material.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
skin cancer.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311  
(2004).

2.  The November 1996, January 1997, and July 1997 rating 
decisions that denied service connection for alcohol 
dependency, bone troubles, back, hips, shoulders, and loss to 
teeth, productivity and reality as a result of exposure to 
ionizing radiation, are final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2004).

3.  New and material evidence has not been received and the 
veteran's claim for service connection for residuals from 
radiation exposure, to including alcohol dependency, bone 
troubles, back, hips, shoulders, and loss to teeth, 
productivity and reality is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in February 1999, before the 
enactment of the VCAA.  In August 2003, the RO sent notice to 
the veteran of what information VA has already received, the 
information VA is responsible to obtain, what evidence VA 
will make reasonable efforts to obtain, and how the veteran 
could help VA in processing his claims.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims based on radiation exposure and new and material 
evidence to reopen a claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
new and material evidence, and any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The June 2004 Supplemental Statement of 
the Case also notified the veteran of the information and 
evidence needed to substantiate the claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in August 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional Supplemental Statement of the 
Case was provided to the veteran in June 2004.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
and he did so.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran submitted VA and private treatment records.  He has 
not indicated the existence of any other relevant records, 
nor has he submitted releases for any other medical treatment 
records.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran was not provided VA examinations in connection 
with this service connection claim for skin cancer due to 
radiation exposure or his claim to reopen his previously 
denied claim for residuals of radiation.  However, 
examinations are not needed because there is no competent 
evidence that (1) the veteran has a current diagnosis of skin 
cancer, and (2) that new and material evidence has been 
submitted to reopen his claim for service connection for 
residuals of radiation exposure.  See 38 C.F.R. 
§§ 3.159(c)(4)(i)(A) and 3.159(c)(4)(ii) (2004).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

Skin Cancer Due to Radiation Exposure

Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer that are presumptively service connected.  38 
U.S.C. § 1112(c) (West 2002); 38 C.F.R.       § 3.309(d) 
(2004).  Under 38 C.F.R. § 3.309(d), service connection is 
presumed for certain diseases if they become manifest in a 
"radiation- exposed veteran," as defined in 38 C.F.R. § 
3.309(d)(3)(i).  The diseases entitled to such presumption 
are leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  

The second way to establish service connection is under 
38 C.F.R. § 3.311 (2004).  38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met.  For the purposes of 38 C.F.R. § 3.311, radiogenic 
disease means a disease that may be induced by ionizing 
radiation and shall include the following: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovary; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2).

To consider service connection under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4). 

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

The veteran contends that he has skin cancer that is due to 
ionizing radiation exposure.  A review of the medical 
evidence does not show that the veteran has been diagnosed 
with skin cancer.  A review of the service medical records 
does not show that the veteran complained of or was treated 
for any skin disorder while in service.  The earliest 
evidence of a skin disorder is a VA dermatology treatment 
note dated in March 1997.  This treatment note shows that the 
veteran was diagnosed to have actinic keratosis on his chest 
and the dorsum of his hands.  Private treatment records from 
May 1997 show he was diagnosed to have benign skin lesions in 
a rosetta pattern on the left side of his face, and that 
there was no sign of leukemia.  A November 1999 private 
treatment note indicates that the veteran had some 
superficial keratotic lesions on his hands, a few tan verruca 
lesions on his back, and his ankles showed stucco-like white 
verruca lesions.  The diagnosis was actinic keratosis and 
seborrheic keratosis.  

Dorland's Medical Dictionary defines keratosis as "any horny 
growth, such as a wart or callosity, usually either an 
actinic keratosis or a seborrheic keratosis."  Dorland's 
Illustrated Medical Dictionary, 28th Edition.  Actinic 
keratosis is "a sharply outlined, red or skin-colored, flat 
or elevated, verrucous or keratotic growth, which may develop 
into a cutaneous horn, and may give rise to a squamous cell 
carcinoma; it usually affects the middle aged or elderly, 
especially those of fair complexion, and is caused by 
excessive exposure to the sun."  Id.  Seborrheic keratosis 
is "a common benign, noninvasive tumor composed of basaloid 
cells, usually occurring in middle life, sometimes rapidly in 
crops, commonly presenting as soft, friable plaques that show 
slight to marked pigmentation and are most often located on 
the face, trunk, and extremities."  Id.  Clearly, seborrheic 
keratosis is not cancerous because it is benign by 
definition.  Although actinic keratosis may give rise to a 
squamous cell carcinoma, it is not itself cancerous.  

The Board finds, therefore, that the medical evidence does 
not show that the veteran has a current diagnosis of skin 
cancer, and, therefore, the veteran's appeal is denied.

Residuals of Radiation Exposure

The veteran claims that he has residuals from radiation 
exposure, including alcohol dependency; bone problems; 
problems in his back, hips and shoulders; and loss of teeth, 
productivity and reality (hereafter "residuals from 
radiation exposure").  A review of the record reveals that 
the veteran's claim was previously denied by November 1996, 
January 1997 and July 1997 rating decisions.  Rating actions 
are final and binding based on evidence on file at the time 
the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  An appeal is perfected by the filing of a 
substantive appeal within 60 days from the date the RO mails 
the Statement of the Case, or within the remainder of the 1-
year period from the date of mailing of the rating decision.  
38 C.F.R. § 20.302(b).  The veteran filed a Notice of 
Disagreement in October 1997, and a Statement of the Case was 
issued in March 1998.  The veteran, however, failed to 
perfect his appeal by filing either a Form 9 or an 
alternative written substantive appeal on or before July 
1998.  Therefore, the prior rating decisions are final.  
38 U.S.C.A. § 7105.

The April 1999 rating decision on appeal denied the reopening 
of the veteran's claim for service connection for residuals 
from radiation exposure on the ground that the evidence 
presented with the current claim did not constitute new and 
material evidence.  The Board must itself determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a veteran submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to July 1997 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence submitted since the July 1997 rating decision 
include the veteran's statements, VA and private medical 
treatment records, news articles, x-ray films, photographs, 
and numerous internet and other articles and texts.  Although 
most of the evidence received after July 1997 is new in that 
it was not previously of record, the Board finds that this 
evidence is not material.  

As stated above, the veteran must show that the conditions he 
complains of are either enumerated in 38 C.F.R. § 3.309(d) or 
a radiogenic disease.  The veteran's claimed residuals from 
radiation exposure (i.e., alcohol dependency, bone trouble, 
back, hips, shoulders, and loss of teeth, productivity and 
reality) have not been recognized as either presumptive 
diseases or radiogenic diseases.  38 C.F.R. §§ 3.309(d) and 
3.311(b)(2)(i).  The RO originally denied the veteran's claim 
on this basis.  Therefore, the veteran would have to submit 
competent scientific or medical evidence that these claimed 
conditions are radiogenic diseases in order to reopen his 
claim.  

A review of the medical treatment records submitted since 
July 1997 shows that the veteran has not submitted any 
competent medical opinion that his claimed conditions are due 
to radiation exposure.  Instead the veteran relies upon 
numerous internet and other articles and texts to support his 
opinion that his conditions are due to radiation exposure. It 
is noted that the veteran has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion as to the etiology of his claimed 
conditions is insufficient to demonstrate that they are due 
to radiation exposure.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has reviewed all the non-medical treatment evidence 
that the veteran has submitted in support of his appeal, and 
finds that this evidence is not competent scientific evidence 
that the veteran's claimed conditions are radiogenic 
diseases.  This evidence, standing alone, is not material 
because it clearly does not apply to this particular veteran, 
but, rather, is general in nature.  Additionally, this 
evidence does not show that the specific conditions that the 
veteran complains of are due to radiation exposure.  Rather 
the veteran claims that there is medical evidence that he has 
symptoms of the medical conditions discussed in some of this 
evidence.  The Board, however, either cannot find in the file 
the specific medical evidence the veteran references or does 
not see that the medical evidence available actually 
diagnoses the veteran to have the conditions discussed in 
these articles and texts.  In addition, the articles that do 
discuss the specific medical conditions that the veteran has 
complained of do not provide evidence that such conditions 
are caused by radiation exposure.  The Board finds that the 
one piece of evidence in the file that does discuss the 
possibility of radiation affecting calcium balance and 
therefore causing osteoarthritis is not competent scientific 
evidence.  It does not provide any reference to any 
scientific study or medical treatise to support this 
contention.  

For the foregoing reasons, the Board finds that the veteran 
has failed to submit new and material evidence showing that 
he is entitled to service connection for residuals from 
radiation exposure, and his appeal is denied.


ORDER

1.  Entitlement to service connection for skin cancer due to 
ionizing radiation is denied.

2.  New and material evidence having not been received, the 
veteran's claim for service connection for residuals from 
radiation exposure, including alcohol dependence, bone 
problems, back, hips, shoulders, and loss of teeth, 
productivity and reality, is not reopened.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for service 
connection for a respiratory condition and photophobia.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  

The veteran has claimed service connection for chronic 
obstructive pulmonary disease and photophobia as due to 
ionizing radiation, which he contends he was diagnosed to 
have in service.

As for the veteran's claim of service connection for a 
respiratory condition, a review of the veteran's service 
medical records shows that the veteran was assessed for 
surgery of an umbilical hernia in May 1985.  During the 
assessment, he was diagnosed to have severe COPD.  However, 
in June 1985 the veteran was sent to a specialist, who stated 
that there was no evidence of COPD, and at most the veteran 
had a very mild restrictive disease of the lungs.  Post-
service medical records in the file shows that in October 
1997, the veteran was examined by a private physician and was 
diagnosed to have COPD.  Given the possible diagnoses of a 
respiratory condition in the service medical records and the 
evidence of current diagnoses of COPD, the Board believes 
that the veteran is entitled to a VA examination as to 
whether his current COPD is related to his military service.  

As to the veteran's claim for service connection for 
photophobia, a review of the veteran's service medical 
records shows that a July 2, 1982 treatment note has the 
notation "? photophobia."  In the post-service medical 
records in the file, an October 1999 eye treatment record 
notes the veteran has photophobia.  Given the in-service and 
post-service notations of possible photophobia in the 
veteran's medical records, the Board believes that the 
veteran is entitled to a VA examination to determine whether 
the veteran indeed has photophobia, and, if so, whether his 
current photophobia is related to his military service.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, including assisting the veteran 
in obtaining medical evidence of any respiratory condition 
the veteran has received treatment for since he separated 
from service.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
VCAA-compliant notice of the information and 
evidence necessary to substantiate his claims 
on the basis of direct service connection for 
disability benefits under 38 U.S.C.A. §§ 1110, 
1131.  The notice should include the 
instruction that he should submit to VA copies 
of any evidence relevant to these claims that 
he has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should request the veteran provide 
the names, addresses and dates of treatment of 
all medical care providers, VA or non-VA, who 
have provided pertinent treatment of the 
veteran's respiratory condition (i.e, chronic 
obstructive pulmonary disease) and 
photophobia.  The RO should advise the veteran 
that he could either (a) obtain the medical 
records from these medical providers himself 
and submit them to the RO, or (b) he should 
complete release forms authorizing VA to 
request copies of his treatment records from 
the identified medical care providers.  The 
veteran should be advised that a separate 
release form must be completed for each 
medical care provider, and that the form must 
be completely filled out by the veteran.  If 
the veteran provides completed release forms, 
the RO should then request the medical records 
identified.  In making the request, the RO 
should specify that copies of the actual 
treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for appropriate VA 
examinations.  The claims file should be 
provided to the examiners for review in 
conjunction with the examination.

With regard to the claim for a 
respiratory condition, after reviewing 
the file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current respiratory condition (apparently 
COPD) is related to a disease or injury 
incurred during service.  In conducting 
the examination, the examiner is 
specifically directed to the two 
treatment records in the veteran's 
service medical records in May and June 
1985, and to the October 1997 private 
physician's report diagnosing COPD.  

With regard to the claim for photophobia, 
after reviewing the claims file and 
conducting any appropriate diagnostic 
testing, the examiner should render an 
opinion as to whether the veteran 
currently has photophobia, and, if so, 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current photophobia is 
related to a disease or injury incurred 
during service.  In conducting the 
examination, the examiner is specifically 
directed to the July 2, 1982 notation of 
photophobia in the veteran's service 
medical records and to the October 1999 
private physician's treatment records 
showing photophobia.  The examiner is 
asked to render an opinion as to the 
etiology of the veteran's photophobia.

4.  Then, after ensuring the VA 
examination reports are complete, and 
that any actions needed to ensure VA's 
duty to assist and notice obligations are 
accomplished, the RO should readjudicate 
the claims.  If such action does not 
resolve the claims, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


